Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in response to communications filed on 03/07/2022. 
Claims 1, 3-10, 14, 16 and 20 have been amended. Claims 2, 11 and 17-19 have been deleted. Claims 21-25 have been added. Therefore, Claims 1, 3-10, 16 and 20-25 are currently pending and allowable.
The following response includes an Examiner’s statement of reasons for allowance.
Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112(a) and 112(b) rejections set forth in the prior office action.

Response to Arguments
Applicant’s arguments, see Remarks pgs. 1-2, filed 03/07/2022, with respect to 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Allison Dietrich on June 2, 2022.  The application has been amended as follows:

In the claims:
Please amend claim as follows:
15.  The method of claim 14, wherein the one or more of the plurality of phases of the first ERP project include at least one of: a planning phase, an analysis phase, a design phase, a build phase, a test phase, and a deploy phase.

Reasons for Allowance
Claims 1, 3-10, 16 and 20-25 are allowed.
	The following is an examiner’s statement of reasons for allowance.
Under Step 2A, Prong 2 the judicial exception (Mental Processes) is integrated into a practical application because the judicial exception is used in a manner that imposes a meaningful limit that is beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	
Conclusion

	The prior art references most closely resembling the Applicant’s claimed invention are made of record and not relied upon is considered relevant but not applied:
Kumaran et al. (US 2012/0011079) discloses forming business entity models based on a selection of business components, selected activities and a reference model to create an industry reference model.
Wang et al. (US 2008/0140490) discloses a project management server that automatically monitors the progress of an ERP project represented by developing business configuration content.
Frauenhoffer et al. (US 2006/0129440) discloses producing an information model for an executed workflow and adding/deleting or changing data object types and relations between object types.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
/Renae Feacher/
Primary Examiner, Art Unit 3683